DETAILED ACTION
This office action is in response to communication filed on 12 April 2022 and 10 May 2022.

Claims 18 – 37 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2022 and 10 May 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
In the response filed 12 April 2022, Applicant amended claims 18, 19, 22,  24, 25, 27, 29, 30, 33 and 34.  Applicant cancelled claims 1 – 17.  Claims 35 – 37 are new.

Amendments to claims 18, 19, 22,  24, 25, 27, 29, 30, 33 and 34 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 18 – 37 are maintained.


Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims do not set forth or describe abstract ideas without significantly more.  Examiner respectfully disagrees. Examiner states “being related to sales” in Applicant’s own specification to solidify the point that these claims describe sales activity or behavior, which is part of certain methods of organizing human activity defined as an abstract idea in the Guidance from January 2019 and October 2019 Update. Those data points Applicant refers to are sales performance records, and in terms of a subject matter eligibility determination, it does not matter what problem Applicant is trying to solve.  What is important is the claims and what they are directed towards.  While it is true that key performance indicators can apply to any manner of performance of people, but that still falls firmly into certain methods of organizing human activity. The claims are not focused on a graphical interface or display as Applicant alleges.  The graphical user interface and dashboard are additional elements used as mere technology tools to perform the otherwise abstract idea of displaying or visualizing data.  While it is appreciated that Applicant now claims the graphical user interface technology, it is claimed as a mere tool and nothing more than a display for data.  The graphical user interface is not integral to the claims, because the functionality of the claims is to display, but it does not require a graphical user interface or any other technology to be performed.  There is no improvement to the graphical user interface or other technology by virtue of using it to display data in the form of a dashboard.  Applicant argues that claims have specific limitations for addressing problems by creating tables with categories and relationships between them.  This may certainly be true, but that does not improve technology by having specific values in a table or relationships between values.  This is a more appropriate argument if there were a remaining prior art rejection.  While dependent claims recite responsive actions to interacting with a display, that is an old and well-known use of the technology of a graphical user interface.  Additionally, the lack of a prior art rejection does not mean that technology is implemented in a novel and non-obvious manner.  Rather, this relates to the particular functionality.  Abstract ideas can be novel and non-obvious.  Examiner did not compare Applicant’s claims as a whole to TLI Communications LLC v AV Automotive LLC, but instead that the claimed use of technology was akin to that in this court case that found using technology to perform those functions is a well-understood, routine, and conventional use of computers.  Similar response applies to Bancorp Services v SunLife.  Overall, with respect to possible integration of a judicial exception into a practical application, improvement to other technology or technical field, or applying beyond generally linking the judicial exception to a particular technological environment, this does not take place in Applicant’s claims.  The dashboard and graphical user interface are additional elements and not part of the abstract idea. The dashboard and GUI are analyzed to determine if it contributes to a possible practical application, but instead it is claimed as a simple display of data. Applicant incorrectly describes otherwise manual steps of labeling and organizing data as a technical improvement.  There is no improvement to displays to show different numbers of data points. That is not a technological solution, and although Applicant may feel that it solves their business problem, that is not a practical application. Adding annotations is certainly not an improvement to computer functionality as it has existed for decades, so this argument is not persuasive. In the manner that Applicant arranges or manipulates annotations in the instant claims is not technology dependent, so there does not appear to be an improvement to technology.  Rather, it seems as though computing technology is merely applied to the otherwise abstract idea. Annotations such as those claimed further do not require technology to be carried out, which adds to the subject matter ineligibility argument.  These limitations have been analyzed individually and as a whole, and it is clear that the 35 U.S.C. 101 rejection is properly applied.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 – 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite retrieving business values, deriving intermediate values corresponding to business values, creating an intermediate table with values and dimension categories that are hierarchically related with two date dimension categories corresponding to different intermediate value groups, deriving key performance indicator values corresponding to intermediate values, storing annotations associated with date dimension category, storing date range for which annotation should be displayed, receiving requests to generate KPI visualization, determining data points visualized represent key performance indicator values corresponding to dimension categories and date ranges correspond to data points visualized, rendering dashboard for display based on whether dates are consolidated in response to requests, and displaying dashboards. The dependent claims recite inputs possible to use and particulars of rendering a display.  The classification or annotation of data based on date range is particularly described as being related to sales in Applicant’s disclosure, which makes these sales activities.  The commercial interaction of sales behavior or business relations is a certain method of organizing human activity, which is defined as one grouping of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019 and confirmed in the October 2019 update to this guidance.  This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions through a generic computer implementation. Generically recited elements do not add a meaningful limitation to the abstract idea because they amount to a simple implementation of the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a computer implementation, display device, graphical user interface, processor, databases, computing device, memory, and storage medium are non-specific and serve as a simple application of computer technology. The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. The claimed function of classifying and storage of annotations associated with values is equivalent to a classifying and storing digital images in an organized manner as held to be well-understood, routine, and conventional in TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 611-12, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016). Also, the claims broadly describe repetitive calculations with conditions being met warranting a corresponding action, and it was determined in Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) that the “computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”  Additionally, the claimed graphical user interface and display is comparable to SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) where the court found that “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis" is ineligible under 35 U.S.C. 101 as being wholly abstract ideas.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623